Name: Council Regulation (EU) NoÃ 685/2010 of 26Ã July 2010 establishing the fishing opportunities for anchovy in the Bay of Biscay for the 2010/11 fishing season and amending Regulation (EU) NoÃ 53/2010
 Type: Regulation
 Subject Matter: fisheries;  economic policy;  international law;  Europe;  environmental policy
 Date Published: nan

 31.7.2010 EN Official Journal of the European Union L 199/1 COUNCIL REGULATION (EU) No 685/2010 of 26 July 2010 establishing the fishing opportunities for anchovy in the Bay of Biscay for the 2010/11 fishing season and amending Regulation (EU) No 53/2010 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is incumbent upon the Council to establish the total allowable catches (TAC) by fishery or group of fisheries. Fishing opportunities should be distributed among Member States in such a way as to ensure the relative stability of each Member States fishing activities for all stocks or fisheries and having due regard to the objectives of the common fisheries policy established by Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1). (2) Council Regulation (EU) No 53/2010 (2) established the fishing opportunities for certain fish stocks, including anchovy, in the Bay of Biscay (ICES Zone VIII) for 2010. (3) The new TAC for the 2010/11 fishing season should be established on the basis of scientific advice available, taking into account biological and socioeconomic aspects and ensuring fair treatment between fishing sectors. For the anchovy stock in the Bay of Biscay, the advice from the Scientific, Technical and Economic Committee for Fisheries (STECF) of 16 July 2010 is based on a fishing season running from 1 July each year until 30 June of the following year. (4) For the purposes of suitable stock management and simplification, it is appropriate to set a new TAC for this stock and to set new Member State quotas in accordance with the abovementioned dates for the 2010/11 fishing season. (5) In order to provide for a multiannual plan for the anchovy stock in the Bay of Biscay covering the fishing season and establishing the harvest rule applying for the fixing of fishing opportunities, on 29 July 2009 the Commission presented a proposal for a regulation establishing a long-term plan for the anchovy stock in the Bay of Biscay and the fisheries exploiting that stock. The advice from the STECF estimated the stock biomass to be approximately 51 350 tonnes. Having regard to that Commission proposal and considering that the impact assessment underlying that proposal provided for the most recent assessment of the impact of decisions on the fishing opportunities for the anchovy stock in the Bay of Biscay, it is appropriate to fix a TAC for that stock accordingly. Consequently, the TAC for the fishing season running from 1 July 2010 to 30 June 2011 should be established at 15 600 tonnes. (6) In view of the specific scope and time of application of the fishing opportunities for anchovy, it is appropriate to establish those fishing opportunities by way of a separate regulation and to amend Regulation (EU) No 53/2010 accordingly. The fishery should nevertheless remain subject to the general provisions of Regulation (EU) No 53/2010 concerning the conditions for the use of quotas. (7) In accordance with Article 2 of Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (3), it is necessary to establish to what extent the stock of anchovy in the Bay of Biscay is subject to the measures laid down in that Regulation. (8) In view of the start of this fishing season and for the purpose of the annual reporting of catches, this Regulation should enter into force immediately and apply from 1 July 2010. For that same purpose, the amendment of the fishing opportunities established by Regulation (EU) No 53/2010 should apply from 1 January 2010, HAS ADOPTED THIS REGULATION: Article 1 Fishing opportunities for anchovy in the Bay of Biscay 1. The total allowable catch (TAC) and its allocation between Member States for the fishing season running from 1 July 2010 until 30 June 2011 for the stock of anchovy in ICES Zone VIII as defined in Regulation (EC) No 218/2009 shall be as follows (in tonnes live weight): Species : Anchovy Engraulis encrasicolus ICES Zone : VIII (ANE/08.) Spain 14 040 France 1 560 EU 15 600 TAC 15 600 2. The allocation of the fishing opportunities as set out in paragraph 1 and the use thereof shall be subject to the conditions set out Articles 7, 10 and 13 of Regulation (EU) No 53/2010. 3. The stock referred to in paragraph 1 shall be considered subject to an analytical TAC for the purpose of Regulation (EC) No 847/96. Article 3(2) and (3) and Article 4 of that Regulation shall apply. Article 2 Amendment to Regulation (EU) No 53/2010 In Annex IA to Regulation (EU) No 53/2010 the entry for anchovy in zone VIII is replaced by the following: Species : Anchovy Engraulis encrasicolus Zone : VIII (ANE/08.) Spain 6 300 France 700 EU 7 000 TAC 7 000 (4) Article 3 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2010, with the exception of Article 2, which shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2010. For the Council The President S. VANACKERE (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 21, 26.1.2010, p. 1. (3) OJ L 115, 9.5.1996, p. 3. (4) TAC applicable from 1 January to 30 June 2010.